         Case 3:20-cv-01262-AVC Document 1 Filed 08/27/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT


                                              X

ANDREW WULKAN,                                      CIVIL ACTION

       Plaintiff                                     NO

VS

METRO-NORTH RAILROAD COMPANY,

       Defendant
                                              X


                                       COMPLAINT


                                   NATURE OF ACTION

       1. The plaintiff brings this action against the defendant for injuries suffered by him

while in the employ of the defendant Railroad.


                                      JURISDICTION

      2. This Court has subject matter jurisdiction    in this case pursuant to the Federal

Employers' Liability Act, 45 U.S.C. $ 51 ef seq. Venue properly lies in this Court pursuant

to 45 U.S.C. S 56.


                                         PARTIES

      3. The plaintiff   is domiciled in Putnam Valley, New York.
         Case 3:20-cv-01262-AVC Document 1 Filed 08/27/20 Page 2 of 4



       4.   The defendant, Metro-North Railroad Company, (hereinafter referred to as

defendant Railroad), is a railroad corporation duly established by law, and having a usual

place of business in New York, New York.

                                            FACTS

       5.   During all times herein mentioned, the defendant Railroad was a common

carrier engaged in the business of interstate commerce, and as such, operated a railroad

in such business between New York, New York and New Haven, Connecticut.

       6. At the time the plaintiff   received the injuries complained of, he was employed

by the defendant Railroad as a Trackman.

       7. At the time the plaintiff received the injuries complained       of, the defendant

Railroad was engaged       in interstate commerce and the plaintiff was employed            in

furtherance of said commerce.

       8. On or about October 26, 2018, the plaintiff was engaged in his duties as           a

Trackman    at or about Riverside Station in Greenwich, Connecticut which             station,

platforms, pathways, bridge plates, ballast, work areas, structures, towers, catenaries,

and all other equipment and appliances appurtenant thereto were owned and/or operated

and/or controlled and/or maintained by the defendant corporation.

       9. At the time the plaintiff received the injuries complained of, he and a co-worker
were lifting a bridge plate onto the track's platform when he felt pain in his right shoulder.

       10. The defendant Railroad, its agents, servants, and employees were negligent

in one or more of the following ways:




                                               2
         Case 3:20-cv-01262-AVC Document 1 Filed 08/27/20 Page 3 of 4



       (a) it failed to train and/or instruct and/or supervise employees how to properly lift

and/or move bridge plates; and/or

       (b) it failed to train and/or instruct and/or supervise employees to follow its Job

Safety Analysis for lifting and/or moving bridge plates; and/or

       (c) it failed to assign more workers to perform the task of lifting and/or moving the

bridge plate; and/or

       (d) it failed to properly train and/or instruct and/or supervise the plaintiff how to

properly lift and/or move bridge plates; and/or

       (e) it failed to properly train and/or instruct and/or supervise the plaintiff to follow

its Job Safety Analysis for lifting and/or moving bridge plates; and/or

       (f) it failed to provide rollers to employees; and/or

       (g) it failed to provide rollers to the plaintiff; and/or

       (h) it violated Safety Rule 200.2 (Supervisor Responsibilities); and/or

       (i) it violated Safety Rule 200.6 (Job Safety Briefing); and/or

       O it violated Safety Rule 100.0 (1)and (3); and/or
       (k) it failed to follow its Job Safety Analysis standards for moving and/or lifting

bridge plates; and/or

      (l) it failed to provide the plaintiff with a reasonably safe place to work; and/or

      (m) it failed to act in       a   reasonably prudent manner under the facts and

circumstances surrounding the incident.




                                                 3
            Case 3:20-cv-01262-AVC Document 1 Filed 08/27/20 Page 4 of 4



       11   .   As a result of the negligence of the defendant Railroad, its agents, servants,

or employees, the plaintiff suffered injuries to his right shoulder, including, but not limited

to a rotator cuff tear and surgery.

       12. As a result of the negligence of the defendant Railroad, its agents, servants,

or employees, the plaintiff was injured.

       13. As a result of the said      injuries, the plaintiff has suffered and will suffer lost

wages and benefits, incurred medical expenses, suffered physical pain and mental

anguish and will continue to do so in the future, and has an impairment to his future

earning capacity and/or impaired economic horizons.

       WHEREFORE, in order to fairly and justly compensate the negligently injured

plaintiff and thereby promote safe operating conditions on the defendant Railroad, the

plaintiff demands a judgment for monetary damages against the defendant Railroad in

addition to any further relief the Court deems just and equitable.


       PLAINTIFF DEMAN DS TRIAL BY JURY.



                                             By his attorneys,


                                             By
                                                        E     rry  17236)
                                                     HILL & PERRY, P.C
                                                  43 Trumbull Street
                                                  New Haven, Connecticut 06510
                                                  Telephone: (203) 777 -1000
                                                  Fax: (203) 865-5904
                                                  scott@trainlaw.com




                                                  4
